El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
*725El Fiscal del Distrito de San Juan, formuló acusación contra José Narciso Yiader, imputándole un delito de per-jurio cometido así:
“El citado José Narciso Viader, allá el día 16 de julio de 1914, en San Juan, que forma parte del distrito judicial del mismo nombre, y en los días fijados para bacer las recusaciones de los electores que podían tomar parte en las elecciones generales que deben celebrarse el día 3. de noviembre de 1914, en la Isla de Puerto Rico, ilegal, volun-taria y maliciosamente y con la intención de privar de su voto al elector capacitado Bernardino González Goyena, compareció ante el Notario Público de Puerto Rico, Roberto H. Todd, el que en su carác-ter de notario público estaba autorizado para tomar juramentos y entonces y allí y a sabiendas de que juraba una falsedad, después de haber jurado decir la verdad, toda la verdad y nada más que la verdad, afirmó, constándole su falsedad y siendo un hecho esencial, que Bernardino González Goyena, el que aparecía inscrito en la lista de electores capacitados, inscritos en julio de 1914, como vecino del barrio de Santurce, con la edad de 53 años, de color trigueño, no tenía residencia, no era vecino de la municipalidad de San Juan, solicitando su eliminación de las listas; siendo la verdad que es vecino de Santurce, dentro de la municipalidad de San Juan.”
El acusado hizo la alegación de no culpable y solicitó jui-cio por jurado. Celebrada la vista, fué declarado culpable. Solicitó nuevo juicio basándose en el descubrimiento de nue-vas pruebas y su solicitud fué desestimada. La corte lo con-denó a sufrir la pena de un año de presidio y apeló enton-ces para ante esta Corte Suprema de la sentencia y de la resolución denegatoria del nuevo juicio.
El apelante no 'ha presentado alegato escrito alguno en apoyo del recurso, pero estuvo representado en el acto de la vista del mismo por su abogado.
Después de un estudio cuidadoso de los autos, opinamos que debe confirmarse la sentencia apelada.
La acusación es correcta. Contiene todos los requisitos esenciales que la ley y la jurisprudencia exigen para que se entienda cometido un delito de perjurio. Las instrucciones son sencillas y claras y no consta que fueran excepcionadas. *726La prueba resultó contradictoria. La del Fiscal tendió a demostrar que Bernardino González Goyena residía en San Juan, la de la defensa que residía en Carolina. El jurado dirimió el conflicto en contra del acusado y en ausencia de una demostración cumplida de que actuara movido por pasión, préjuicio o parcialidad, o de que cometiera algún error mani-fiesto, su decisión como tantas veces hemos dicho debe pre-valecer. Las nuevas declaraciones ofrecidas tendían a pro-bar que el elector residía en Carolina porque era un ven-dedor ambulante a quien constantemente veían en dicho pueblo. Dicha prueba era en cierto modo acumulativa y ade-más y sobre todo no se demostró la dilig-encia del acusado para descubrirla con anterioridad al juicio y ya esta corte ha resuelto en repetidos casos, siguiendo la jurisprudencia claramente establecida por los tribunales del Continente, que “el acusado que solicite la concesión de un nuevo juicio fun-dado en el descubrimiento de nuevas pruebas, no sólo ha de presentar declaraciones juradas que acrediten cuáles fue-ron dichas pruebas, sino que debe expresar también bajo jura-mento que no le fué posible presentar tales pruebas en el jui-cio, aduciendo las razones que le impidieron hacerlo así, y ex-presando las diligencias que practicara para obtenerlas antes del juicio, a fin de que el tribunal pueda apreciar si desplegó la mayor actividad posible para el descubrimiento de dichas pruebas.” El Pueblo v. Milán, 7 D. P. R. 455. Véanse también los casos de El Pueblo v. Otero, 11 D. P. R. 343; El Pueblo v. Agrait, 9 D. P. R. 457; El Pueblo v. Díaz, alias Martillo, 5 D. P. R. 203, segunda edición, y El Pueblo v. Goitía, 5 D. P. R. 121, segunda edición.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso- • ciados Wolf, Aldrey y Hutchison.